PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/096,484
Filing Date: 25 Oct 2018
Appellant(s): POUSTCHI et al.



__________________
Stephen J Perry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Detailed Action
Claims 1-21 have been submitted for examination.
Claims 1-21 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohn United States Patent Publication Application 2017/03104747 hereinafter C.

C discloses an ADEPT distributed network.
ADEPT stands for autonomous decentralized peer to peer telemetry. The ADEPT concept was developed by IBM and Samsung as a provision to secure transaction between peers. Blockchains used by the ADEPT system are the ledger for all peers to interact with each other. The peers autonomously broadcast transaction under the form of messages between peers in a three tiers system of peer devices and architecture.
Cohn clearly shows a three tiers system in Figure 1 which uses the ADEPT peers distributed network, under the form of Internet of Things L, S, X called here IoT Devices hereinafter IoT. The IoTs each contain a wallet. The wallet within each IoT can each process and store distributed transactions. Using the blockchain the IoTs can trust each other when data is stored by tracking the relationship between different owners and users of data.
Such trust is clearly stated when Cohn states; “the present invention can be used to track relationships and agreement that can be negotiated”
Cohn further states, “Authorization or agreement can be executed between a user and a device, a device and a device”, therefore IoT to IoT communication and agreement is clearly stated by Cohn. To project that on the present architecture L communicates with S and X, and in turn S communicates with L and X, and X communicates with L, and S. In addition the trio can communicate with user reflected by User applications.
Thus, as stated initially in paragraph 17; “Autonomous IoT device coordination operates in the absence of a centralized controller acting as a broker and arbiter between IoT devices” Examiner takes a moment to state that coordination as stated above takes the 
Paragraph 31 states; “ In one embodiment of the present invention, LIGHT WALLET 202A can be used to track relationships and agreements that can be negotiated by ADEPT LIGHT PEER 118 with other ADEPT IoT devices.”
Finally, this agreement negotiation can either results in a consensus, or a disagreement no consensus which is a fault communication from node to node.
This is how Claim 1 and 9 are mapped to the Cohn reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12, 13 are rejected under 35 U.S.C. 102() as being anticipated by Yeager United States Patent Application Publication 2005/0086300 hereinafter Y.
In regard to claims 12 and 13
Y discloses a peer to peer platform to implement a trust relationship between peers.
A sample of the Peer configuration is reflected in Figure 2B, where it is shown how the peers are related to each other via connection.
Figure 11 is a software architecture reflecting a management layer for each peer which is a core layer, thus it is at this level that monitoring is provided for peers by peers.
Yeager defines a trust as mechanism for peer to peer distributed security in which some or all the security features can be deployed. Therefore, as stated by Y the trust mechanism provides Authority.
Examiner refers to Paragraph 123 where it is clearly stated that; “ If a peer confidence value corresponding to another peer is greater than the cooperation threshold, the other peer is considered cooperative. Otherwise, the other peer may be considered uncooperative, and the user of the peer may decide that interaction with the other peer may involve too much risk”. The cooperation threshold may be calculated based on importance value. The importance value may be used to indicate how important the cooperation is to the user. The importance may have a value of for example -1, 0, 1, 2, 3, 4. The risk value may be in the range from 0 to 4 where 0 implies no risk and 4 implies maximum risk.”


Examiner states that to gain trust and authority the peers have to adjust their level of trust as to be part of confidence value by computing the importance value and the risk value.
Examiner states that a faulty peer in a case like this vis a vis the authority trust would combine a high risk node with a score of 4 and an importance of -1 corresponding to no trust, and consequently not be part of the trusted peers. This information is updated to keep the peer to peer communication.
This is how claims 12, and 13 are mapped to the Yeager reference.
The following ground(s) of rejection are applicable to the appealed claims.
Not Applicable.
NEW GROUNDS OF REJECTION
Not Applicable.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Not Applicable.
(2) Response to Argument
Appellant arguments and remarks submitted to the Office 3/3/2021 have been fully considered and are not persuasive.
In regard the argument which states; “Applicant submits that the lacks of a showing that each and every element as set forth in the claims is found, either expressly or inherently described, in Cohn, leads to the rejection under 35 USC 102 being 
Examiner respectfully disagrees.
Examiner states that all elements of claim 1 are disclosed in the applied art.
To this end, Examiner would like to draw the attention of the Honorable Board to the following.
Examiner refers to Figure 1.
Figure 1 reflects internet of things (IoT) devices connected all together. Paragraph 28 states that the ADEPT (Autonomous Decentralized Peer to Peer Telemetry) peers can have functions such as autonomous interconnection to a plurality of ADEPT peers, transfer data/files, perform messaging, store information and provide consensus based device coordination.
Paragraph 43 states; “IoT device can send messages toward other peers and/or can receive messages from other peers to join a peer to peer network. A level of trust can be established with another ADEPT IoT device to create a peer to peer network inter connection between ADEPT peers by using technologies.”
Paragraph 45 states; “In the step SENSE EVENT, an event can be received from a peer and/or sensor within IoT the network. Examples of events that can occur can be a sensor meeting a threshold value, instrumented part fails, a device needs attention, periodic alert, environmental event, user instruction message, and responsibility negotiation”

Argument is not correct.
In regard the argument which states; “The Final Office Action fails to indicate where in paragraph 17 of Cohn there is any determination, using the authority information, that each of the first peer computing device, the second peer computing device, and the third peer computing device has authority over dataset or any matching or mismatching of datasets. Paragraph 17 of Cohn discloses a “consensus based architecture to create trust in a trustless, where a trustless network is defined as devices interconnected without reference central authentication authority… The Applicant’s authority based system does not require proof of work, nor does it require intense processing. In fact, the processing power required is minimal as there need only be a comparison between datasets from peer computing devices to determine whether there is match. Furthermore, authority for peer computing devices is predefined by management services, further reducing processing power as there is no need to determine authority across peer computing devices.””
Examiner states that Applicant representative appears to argue a central authentication authority as if it were claimed in any of the claims submitted to the Office in the present Application. Examiner reminds Applicant that no central authentication authority language was recited in the latest version of the submitted claims to the Office. Thus, the argument is baseless because it covers language that is not claimed.

Paragraph 17 states; “A “trustless” network can be defined as devices interconnected without referencing a central authentication authority. Further, consensus can be defined as a plurality of interconnected devices agreeing that plurality of distributed data of interest matches amongst the plurality of interconnected devices”
It is conclusive from the above passage that because no central authentication authority exists each node in the peer to peer network is itself responsible for its authentication authority while consenting to data matching from each node. 
Argument is not correct.
In regard the argument which states; “The Final Office Action fails to indicate where Cohn discloses any determination that any of the first, second or third instances of any dataset do not match, much less sending any fault message. In fact, there is no mention anywhere in Cohn of any “fault message”, much less sending a fault message “to management services”
Examiner respectfully disagrees.
Cohn in Paragraph 45 partially discloses; “An event can be received from a peer and/or within the IoT network. Examples of events that can occur can be a sensor meeting a threshold value, instrumented part fails.”
Argument is not correct.
In regard the argument which states; “The Final Office Action fails to indicate where a fault message comprising all instances of a dataset received at the peer computing device is disclosed in Paragraphs of Yeager”

Paragraph 255 of Y states; “Pipes provide virtual communication channels among peers. Messages sent in pipes may support transfers of data, content, and code in a protocol independent manner, allowing a range of security, integrity, and privacy options. In one embodiment, messages may be structured with markup language such as XML. Peer monitoring enables control of the behavior and activity of peers in a peer group and can be used to implement peer management functions including access control, priority setting, traffic metering, and bandwidth balancing.”
Examiner states behavior monitoring is related to fault detection and controlling such detection through the pipe virtual communication channels.
Argument is not correct.
In regard the argument which states; “The Final Office Action fails to indicate where in paragraphs 145, 452 and 457 of Yeager there is disclosure of incrementing a faulty peer counter, updating of authority information, or the sending to all peer computing devices the new authority information. Furthermore, as disclosed in paragraph 452 of Yeager, “a discovery query may be sent as a query string form …a threshold value may be included to indicate the maximum number of matches requested by a peer.”
Examiner respectfully disagrees.
Paragraph 270 states; “Peer groups may also create a monitoring environment. Peer groups may permit peers to monitor a set of peers for any special purpose (heartbeat). ….Peers groups using the peer to peer platform preferably provide several capabilities including, but nor limited to, the ability to, find nearby peers, find named peers anywhere on the network, find named peer groups anywhere on the network, join and resign from 
Examiner states here that a heartbeat a counter before a fault is announced, which in turn joins and resigns from the named peer groups using the communication pipe as stated previously. 
Argument is not correct.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Amine RIAD/
Conferees:
/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        

/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.